Citation Nr: 0622112	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-40 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1963 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for multiple sclerosis.  The veteran had 
requested that the claim be reopened in October 2003.  

In October 2005, the veteran testified before the 
undersigned, at a videoconference hearing.

FINDINGS OF FACT

1.  Entitlement to service connection for multiple sclerosis 
was denied in a September 1988 Board decision.  

2.  Evidence submitted since the September 1988 Board 
decision includes a medical opinion that was not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim, and creates a reasonable possibility 
of substantiating the claim.  

3.  Medical opinion as to whether or not the symptoms 
exhibited during service and within the seven year 
presumptive period after service were a manifestation of the 
veteran's multiple sclerosis are in relative equipoise.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim for service connection 
for multiple sclerosis.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156a, 20.1105 (2005). 

2.  Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If multiple sclerosis becomes manifest to a degree of 10 
percent within seven years of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of multiple 
sclerosis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for multiple sclerosis was 
denied by a Board decision in September 1988.  When a claim 
is disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

The veteran submitted a request to reopen his claim for 
service connection for multiple sclerosis in October 2003.  
The RO indicated in the November 2004 statement of the case 
that the veteran had submitted new and material evidence to 
reopen his claim, but then determined on a de novo basis that 
service connection for multiple sclerosis was not merited.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
multiple sclerosis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

A finally adjudicated claim will be reopened if new and 
material evidence is submitted.  New evidence is defined as 
existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The September 1988 Board decision which denied service 
connection for multiple sclerosis found that multiple 
sclerosis was not demonstrated during service.  In addition, 
the Board determined that post service symptoms consistent 
with a diagnosis of multiple sclerosis were not documented 
until 1980.

The evidence submitted since September 1988 includes a 
February 2004 opinion from the veteran's private doctor, S.E. 
noting that the veteran reported symptoms in service that 
included fatigability, speech difficulty, sleep disorder, 
impairment of thought, and diplopia.  The doctor stated that 
these symptoms were consistent with a diagnosis of multiple 
sclerosis, and added that the fact that the diagnosis was not 
confirmed until recently was due to advances in technology.  

The February 2004 private medical opinion constitutes new in 
that it contains information that was not considered in 
September 1988.  It is material because it purports to relate 
symptoms experienced by the veteran in service to his current 
diagnosis of multiple sclerosis.  Therefore, the veteran's 
claim is reopened.  

The Board will now review the veteran's claim on a de novo 
basis, considering both the old and new evidence.  

The veteran's service medical records show that his June 1963 
entrance examination is negative for a diagnosis of multiple 
sclerosis.  He was noted to have 20/400 vision in his left 
eye.  In February 1964 the veteran was referred for a 
psychiatric evaluation.  He had reported increasing anxiety, 
an inability to relax, and sleep problems.  The veteran had 
also lost about 20 pounds and felt constantly tired and 
agitated.  He was on Stelazine therapy.  The veteran 
stuttered during the interview.  At times his thoughts were 
blocked, but he was generally coherent.  The diagnosis was a 
passive-dependent personality disorder, and it was 
recommended that the veteran be discharged administratively 
from service.  

The veteran's March 1964 discharge examination was negative 
for a diagnosis of multiple sclerosis.  

October 1964 private medical records show that the veteran 
was seen for unexplained skin nodules.  Additional private 
records from 1964 indicate that the veteran continued to be 
seen for the nodules.  The impressions included possible 
diabetes mellitus, possible hypothyroidism, and possible 
rheumatoid nodules or some other connected tissue ailment.  

The post service medical records include a March 1966 letter 
from M.H., M.D., one of the veteran's private doctors.  This 
letter notes that the veteran had been treated for numbness 
in his left shoulder and left anterior chest region from July 
1965 to November 1965.  This was believed to be a nerve 
injury, and there was a good prognosis for full recovery.  

Private treatment records dated from June 1965 to August 1968 
show that the veteran was seen for several complaints, 
including numbness of the left arm and shoulder, dizziness, 
fatigue and weakness.  

Private medical records show treatment for various complaints 
and disabilities in the 1970's.  

Hospital records dated from January to February 1982 show 
that the veteran was admitted with weakness in both arms and 
hands.  He was noted to have previously been seen in 1980 for 
numbness of his lower extremities and twitching of the legs.  
The diagnosis at discharge was multiple sclerosis.  

An August 1982 letter from Dr. S.E. states that the veteran 
has multiple sclerosis and gait disturbance.  He had been 
followed by Dr. R.B. for about two years, but states that he 
had experienced the gait disturbances for 10 years.  

October 1983 hospital records show that the veteran was 
admitted with a history of weakness, tiredness, easy fatigue, 
and impotence of up to three years duration.  The discharge 
diagnoses included essential hypertension and multiple 
sclerosis. 

Records dated December 1983 from Dr. S.E. note that the 
veteran has a diagnosis of multiple sclerosis, and that this 
diagnosis had been made at least 13 or 14 years ago.  

A February 1984 letter from Dr. R.B. included a review of the 
veteran's physical condition.  This doctor noted that the 
veteran had been evaluated neurologically in 1981, 1982, and 
1983.  Initial examinations had been normal, but his spinal 
fluid was abnormal in 1981.  However, after further physical 
and psychological testing, the doctor concluded that while 
the veteran might have some mild multiple sclerosis that 
caused his original complaints, his current complaints were 
psychophysiologic and not due to multiple sclerosis.  

In a May 1984 examination report, Dr. F.O. states that the 
veteran began to have problems with impotence and spasticity 
of all four limbs during his early 20's.  

The veteran underwent a VA examination in May 1986.  The 
examiner stated that the veteran had a diagnosis of multiple 
sclerosis in 1980, but probably had the symptoms of it for 
more than 20 years.  The impression was multiple sclerosis, 
moderately advanced.  

A letter from R.H., M.D. dated July 1986 noted that he had 
examined the veteran within a few months after his discharge, 
at which time the veteran was found to have normoactive to 
slightly hyperactive knee jerks.  Dr. R.H. stated that 
variations in reflexes such as increased activity in knee 
jerks can be a sign of multiple sclerosis.  

An additional July 1986 letter from S.E., M.D. notes that the 
veteran had a history of meningitis.  The doctor stated that 
it was within the realm of medical probability that a 
combination of measles as well as meningitis was related to 
the veteran's multiple sclerosis, and either caused 
exacerbation or initiation of the disease. 

An October 1986 letter from R.C., M.D. states that the 
veteran had been treated for the past few years for multiple 
sclerosis.  An October 1986 addendum to this letter noted 
that slightly hyperactive knee jerks had been found during a 
hospitalization in 1964.  

The VA obtained an opinion from an independent medical expert 
in October 1987.  The examiner stated that he reviewed the 
medical records of the veteran to determine when multiple 
sclerosis was clinically demonstrated.  The veteran's 
symptoms of anxiety, agitation and tremors during service 
were noted.  The examiner stated that no other neurological 
symptoms were mentioned in the records until 1980, and 
hospitalizations in 1981, 1982, and 1983.  He concluded that 
the evidence supporting a diagnosis of multiple sclerosis was 
very scanty.  

There had been no objective neurological abnormalities, and 
the spinal fluid abnormality that was seen on one occasion 
was not present several years later.  It was also noted that 
the neurologist who first made the diagnosis of multiple 
sclerosis, Dr. A.B., later doubted the diagnosis and became 
convinced that the veteran was exhibiting psychological 
elaboration of neurological symptoms.  However, the examiner 
noted that even if the diagnosis of multiple sclerosis was 
correct, there was no evidence that the veteran had symptoms 
of this disability during active service in 1963 to 1964.  
The symptoms displayed during this period were more 
suggestive of a primary psychiatric disorder, and brisk knee 
reflexes occur in many normal people.  The veteran's visual 
problems were demonstrated on examinations not to be due to 
optic neuropathy.  

In summary, the medical expert found that the medical records 
after 1980 provide very poor documentation of a diagnosis of 
multiple sclerosis, and even if that diagnosis was correct, 
the records do not support the claim that it began while the 
veteran was on active duty in 1963 to 1964.  

The veteran underwent a magnetic resonance imaging (MRI) 
study of his brain in November 1988.  This study was found to 
be normal. 

An August 2003 examination by Dr. S.E. noted that the veteran 
had been seen by Dr. R.B. since the 1980's with a diagnosis 
of multiple sclerosis.  Dr. R.B. had noted gait disturbance 
for ten years, and a diagnosis of multiple sclerosis had been 
made.  

October 2003 MRI records from Dr. S.E. show that the brain 
had multiple pronounced periventricular white matter lesions, 
consistent with areas of demyelination and plaque.  An 
examination showed spasticity, hyperreflexia, and gait 
disturbance with ataxia and past pointing.  

The February 2004 opinion from Dr. S.E. noted symptoms in 
service that included fatigability, speech difficulty, sleep 
disorder, impairment of thought, and diplopia.  The doctor 
opined that these symptoms were consistent with a diagnosis 
of multiple sclerosis, and added that the fact that the 
diagnosis was not confirmed until recently was due to 
advancements in technology.  

A letter submitted by the veteran in April 2004 includes some 
records pertaining to the Great Lakes Naval Training Center.  
These records show that many of the recruits scheduled to 
undergo basic training at this center were diverted to 
another location due to an outbreak of spinal meningitis.  

At the October 2005 hearing the veteran testified about 
symptoms beginning in service.

Turning to the element of service connection, the recent MRI 
and the numerous diagnoses support a finding that the veteran 
has current multiple sclerosis, notwithstanding the doubts 
expressed by the medical expert in 1987.  

This records show that the veteran had symptoms that included 
sleep problems, stuttering, and blockage of thought in 
service.  Dr. S.E. has linked these symptoms to current 
multiple sclerosis.  This opinion was supported by that of 
the VA examiner in May 1986.

The favorable opinions must be weighed against the October 
1987 medical opinion.  The October 1987 opinion did not have 
the benefit of all the evidence considered in Dr. S.E.'s 2004 
opinion.  

The 1987 opinion was largely premised on doubts that the 
veteran had multiple sclerosis, while more recent evidence 
supports that diagnosis.  The October 1987 examiner did not 
consider the possibility that multiple sclerosis manifested 
to a compensable degree during the seven year presumptive 
period following discharge.  

In contrast, Dr. S.E. has been treating the veteran since at 
least 1979, and is more familiar with his symptoms and 
history than the October 1987 examiner.  While VA does not 
recognize the treating physician rule, that does not prevent 
the Board from considering the doctor's familiarity with the 
veteran in weighing the evidence.  Dr. S.E. was also familiar 
with the findings of the Dr. R.B., who had initially treated 
the veteran.  

Dr. S.E. notes that the veteran had been experiencing gait 
disturbances for 10 years prior to seeking treatment from Dr. 
R.B., which means that the veteran's symptoms began no later 
than the presumptive period.  This is consistent with the 
December 1983 statement from Dr. S.E. reporting a 13 or 14 
year history of multiple sclerosis, the May 1984 report from 
Dr. F.O. noting spasticity of the limbs since the veteran's 
early 20's, and the May 1986 VA examination noting that the 
veteran had displayed symptoms of multiple sclerosis for 20 
years.  

Therefore, the May 1986 and February 2004 opinions are more 
probative than the 1987 medical expert opinion.  The result 
is that service connection for multiple sclerosis is 
established.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


